Citation Nr: 0309185	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  99-04 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Brecksville, 
Ohio


THE ISSUE

Entitlement to reimbursement for unauthorized private medical 
expenses incurred in May 1998 and June 1998.


WITNESS AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 determination by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Brecksville, Ohio, which denied reimbursement for the cost of 
unauthorized private medical services rendered in May 1998 
and June 1998.  The veteran subsequently perfected a timely 
appeal as to that issue.  During that stage of the appeal, 
the VAMC issued a Statement of the Case (SOC) in January 1999 
and Supplemental Statements of the Case (SSOCs) in March 1999 
and April 2003.

In June 1999, the veteran presented testimony at a personal 
hearing at the VAMC in Brecksville.  Unfortunately, both the 
audiotape and transcript of the veteran's hearing have been 
lost.  Accordingly, the veteran was provided with the 
opportunity to appear at a second hearing in October 2001.  A 
transcript of that hearing has been prepared and associated 
with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran incurred medical expenses at two private 
medical facilities in May 1998 and June 1998.

2.  VA payment or reimbursement of the costs of the private 
medical care provided in May 1998 and June 1998 was not 
authorized prior to the veteran's undergoing that treatment.

3.  The preponderance of the credible and probative evidence 
establishes that a VA medical facility was feasibly available 
to the veteran at the time he received private medical care 
in May 1998 and June 1998.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred in May 1998 and June 1998, 
reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 (2002).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in May 1998 and June 1998 have not 
been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  Although the Secretary has issued 
implementing regulations, setting out specific duties in 
assisting claimants in developing evidence, these regulations 
are applicable only to claims governed by 38 C.F.R. Part 3; 
thus, those duty-to-assist regulations do not apply to this 
case, in which the governing substantive regulations reside 
in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001) (Supplementary Information:  Scope and 
Applicability).  

Judicial case law is inconsistent as to whether the new 
statute should be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See Holliday v. Principi, 
supra; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West. 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  Unlike many questions 
subject to appellate review, the issue of whether the 
appellant is entitled to reimbursement or payment of VA 
medical expenses, by its very nature, has an extremely narrow 
focus.  The Brecksville VAMC, in the January 1999 SOC and the 
March 1999 and April 2003 SSOCs, set forth the law and facts 
in a fashion that clearly and adequately explained the basis 
of its decision. The veteran has submitted the pertinent 
records for the treatment in question which he received.  He 
has not submitted or made reference to any additional records 
which would tend to substantiate his claim.  It appears 
clear, therefore, that there are no outstanding records or 
other evidence that could support the claim.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent applicable in this 
type of case.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The record reflects that, on May 23, 1998, the veteran was 
admitted to the EMH Regional Medical Center (EMH) after 
complaining of shortness of breath.  An electrocardiogram 
showed sinus tachycardia and what appeared to be 
inferolateral wall infarction of questionable age.  A blood 
study showed that his troponin level was elevated, and a 
chest X-ray revealed cardiomegaly and what appeared to be 
pulmonary edema.  The veteran subsequently underwent a left 
heart catherization and left ventriculogram.  The 
catherization showed the right coronary artery and left 
anterior descending artery to both be totally occluded with 
severe disease in the circumflex.  Left ventricular function 
was found to be severely impaired with ejection fracture of 
25 percent and left ventricular end-diastolic pressure of 25.  
According to the Discharge Summary dated May 26, 1998, it was 
determined that he should undergo bypass surgery.  In that 
discharge summary, it was noted that he was to be transferred 
to the VAMC in Wade Park. 

Subsequent medical records reveal, however, that the veteran 
was in fact transferred to the Cleveland Clinic Foundation on 
May 26, 1998.  Thereafter, on June 1, 1998, he underwent 
coronary artery bypass grafting.  His post-operative course 
was complicated by atrial fibrillation.  He was readmitted 
from June 16, 1998, to June 20, 1998, with atrial 
fibrillation.  He was started on Amiodarone, and subsequently 
reported some improvement during a follow-up examination on 
July 13, 1998.

A report of contact dated on June 17, 1998, shows that the 
veteran's wife contacted VA on that date about obtaining 
reimbursement for private medical treatment.  She reported 
that he had been released from the Cleveland Clinic 
Foundation, but that he had just returned to that facility on 
June 16th.  She was advised by a VA representative that she 
must agree to having him transferred to a VA medical facility 
in order for VA to pay for his medical expenses.  She 
indicated that the veteran did not like VA and that he did 
not wish to be transferred.

In a July 1998 letter, Dr. K.B., the veteran's treating 
physician at EMH, noted that the veteran had been admitted to 
EMH with an acute myocardial infarction, complicated by 
congestive heart failure.  The physician explained that, 
after reviewing the veteran's films, it was felt that he 
would be best served by being transferred to the Cleveland 
Clinic Foundation for bypass surgery.

In a September 1998 letter, the Brecksville VAMC denied 
entitlement to reimbursement for private medical expenses 
incurred in May 1998 and June 1998.  It was noted that VA had 
received notice on May 23, 1998, that the veteran had been 
hospitalized at EMH, and that it was known that the veteran 
was eligible for treatment at VA expense because he was rated 
as permanently and totally disabled due to service-connected 
disabilities.  It was explained, however, that VA had 
contacted his physician at EMH to arrange for his transfer to 
the Wade Park VAMC, but that the physician had indicated that 
the veteran had refused transfer to that facility.

In a letter dated in November 1998, the veteran asserted that 
he disagreed with the denial of reimbursement of medical 
expenses.  In support of his claim, he submitted an October 
1998 letter from Dr. J.Y., a physician of the Cleveland 
Clinic Foundation.  In that letter, the physician indicated 
that he understood the veteran's desire to have that clinic 
perform his complicated surgical procedures, and that he in 
fact did not believe that a comparable operation could have 
been performed at the Wade Park VAMC.  He stated that, "[t]o 
the best of my knowledge, they have not had extensive 
experience with combination coronary artery bypass grafting, 
ventricular remodeling, and mirtral valve repair surgery in 
patients with substantive left ventricular dysfunction."

In the January 1999 SOC, it was noted that the claims clerk 
of the Wade Park VAMC had received notice on May 23, 1998, 
that the veteran had been hospitalized at EMH.  It was 
further noted, however, that VA had contacted his physician 
at EMH to arrange for his transfer to the Wade Park VAMC, but 
that the physician had indicated that the veteran had refused 
transfer to that facility.  It was also noted that the 
veteran's wife had contacted VA on June 16, 1998, to inquire 
about receiving reimbursement for his medical expenses, but 
that, when she was notified that a transfer to a VA medical 
facility was necessary, she had indicated that the veteran 
refused to be transferred.  In the January 1999 SOC, the 
denial of the veteran's claim for reimbursement for private 
medical expenses was continued on the basis that a VA medical 
facility was readily available and could have provided the 
care that he required.

Shortly thereafter, in February 1999, the veteran submitted a 
VA Form 1-9, Appeal to Board of Veterans' Appeals.  In an 
attached statement, the veteran asserted that his wife had 
spoken with the Fee Basis claims clerk on two occasions 
during his hospitalizations.  He explained that the first was 
around May 27th to 29th, and that she had called to ask why 
EMH had been asked to submit his medical bills to Medicare.  
He indicated that, when the clerk offered to have the veteran 
transferred to the Wade Park VAMC, she explained to her that 
the veteran was terrified of going to VA because he had been 
misdiagnosed following a stroke several years before.  The 
clerk reportedly explained that the VAMC did transfer 
patients to the Cleveland Clinic Foundation when necessary, 
and she gave a recent patient as an example.  The veteran 
explained that this was not reassuring and that the clerk 
could not give any guarantee that he would be transferred, 
saying only that the decision would be made at the VAMC.  The 
veteran noted that his wife's second conversation with a 
clerk was on June 17th when she called to inquire about 
filing a claim because Medicare was not providing full 
coverage for his treatment.

In February 1999, the veteran's records were provided to a VA 
physician, Dr. B.F., for review.  She subsequently consulted 
a VA cardiologist, Dr. M.D., and it was determined that the 
veteran's cardiac surgery could have been performed by VA.

In June 1999, the veteran presented testimony at a personal 
hearing at the Brecksville VAMC.  As explained in the 
Introduction, the audiotape and transcript of this hearing 
have been lost. 

In October 2001, the veteran presented testimony at a second 
personal hearing at the Brecksville VAMC.  He testified that, 
on the Friday before his admission to EMH, he went to the VA 
outpatient clinic in Lorain.  He stated that he had told them 
that he was having back pains and difficulty breathing, but 
that, after an hour of waiting, he became frustrated and 
left.  The veteran also testified that, while he was at EMH, 
someone from that hospital spoke with VA about a transfer, 
but that he became scared of transferring to a VA facility.  
The veteran's wife noted that they had been advised that the 
surgery he required would be very dangerous, and that he was 
only given an 80 percent chance of survival.  They explained 
that he was scared of relying on the Wade Park VAMC for such 
an important procedure because he had been misdiagnosed at 
that facility when he suffered a stroke several years before.  
They also noted that their physicians were not even sure that 
the VAMC had the equipment or facilities to perform the 
procedure.

Thereafter, in the April 2003 SSOC, the Brecksville VAMC 
continued to deny the veteran's claim of entitlement to 
reimbursement for unauthorized private medical expenses 
incurred in May 1998 and June 1998.  In that document, it was 
noted that, on May 26, 1998, the veteran had refused a 
transfer to the Wade Park VAMC, even though that facility was 
within one mile of the Cleveland Clinic Foundation, which is 
where he was transferred instead.



III.  Payment or reimbursement of unauthorized private 
medical expenses
incurred in May 1998 and July 1998

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility between 
May 1998 and June 1998.  See 38 U.S.C.A. § 1703(a); see also 
38 C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "[h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2002) 
(formerly 38 C.F.R. § 17.50b).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2002) (formerly 38 C.F.R. § 17.50d). See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel 
Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care.").  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. § 
17.54 (2002).

In the present case, there is no evidence that the veteran 
sought and obtained proper authorization for payment of the 
private medical expenses he incurred in May 1998 and June 
1998.  The veteran has never asserted that such authorization 
was given, and there is no evidence of record suggesting that 
any such authorization was given.  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from a non-VA 
hospital requires authorization pursuant to 38 C.F.R. § 17.54 
(formerly codified at 38 C.F.R. § 17.50d (1991)).  The 
veteran in that case had argued that his non-VA care was 
authorized because his VA treating physician had informed him 
that arrangements were made for him to be treated at non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.  

In the instant case, as in Smith, it has not been contended 
that VA specifically agreed to pay the medical bills incurred 
at the private facility.  Moreover, as in the Smith case, 
specific formalities which must be followed under 38 C.F.R. § 
17.54 were not complied with here, as a result of which 
proper authorization from VA was not obtained.

The Board recognizes that the veteran and his wife apparently 
advised a VA representative of his hospitalization within 72 
hours of his hospitalization in May 1998, and within 72 hours 
of his hospitalization on June 16, 1998.  However, he does 
not appear to be arguing that the VA clerks said anything 
that could constitute "authorization" to seek private 
treatment.  In fact, the veteran has suggested the contrary, 
in that he has indicated that, on both occasions, he was 
encouraged to transfer to a VA medical facility for 
treatment.

Also, even if statements to that effect had been made, and 
the clerks had implied that the veteran would be reimbursed 
for the treatment he received at EMH, such statements would 
not constitute authorization for private hospitalization 
within the meaning of 38 U.S.C.A. § 1703(a).  In this regard, 
we note the aforementioned VAOPGCCONCL 1-95, at 8-9, which, 
in response to the question "Who has the authority to 
approve or authorize a request for private hospitalization at 
VA expense under 38 U.S.C.A. § 1703(a), and what type of 
action(s) is necessary to constitute prior authorization 
under 38 C.F.R. § 17.54?", stated:

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a). The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors. VHA 
manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), we find that its reasoning, quoted above, 
is persuasive and clearly applies in the present matter.  In 
this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred from in May 1998 and June 1998 from a VA 
employee with appropriate authority, namely the VAMC director 
or a VA clinic director.

Moreover, even if, under the provisions of 38 C.F.R. § 17.54, 
a qualifying telephone call was made by the appropriate 
authority, any authorization made would be of no consequence 
because the veteran would still not be entitled to 
reimbursement under 38 U.S.C.A. § 1703.  Under that section 
of the statute, VA may contract with non-VA facilities to 
provide medical services for which VA may assume financial 
responsibility in certain circumstances.  38 U.S.C. § 
1703(a)(1)-(8).  However, in this case, there was no 
indication of any "contract" between VA and the private 
facilities used by the veteran.

Furthermore, the applicable statutory provision, 38 U.S.C.A. 
§ 1703(a)(3), specifies that contracts, including individual 
authorization for reimbursement or payment of expenses, are 
authorized for treatment of a medical emergency which poses a 
serious threat to a veteran receiving medical services in a 
VA or other approved Government facility.  38 C.F.R. § 
17.52(a)(3).  However, by the express language of this 
criterion, the veteran must be receiving treatment in a VA 
facility at the time of the emergency.  See Tellex v. 
Principi, 15 Vet. App. 233, 239 (2001).  Prior or subsequent 
VA treatment of a disorder does not meet this criterion.  
Zimick v. West, 11 Vet. App. 45, 52 (1998).  In this case, 
although the veteran has reported attempting to seek 
treatment at the VA outpatient treatment clinic in Lorain on 
the Friday before his admission to EMH on May 23, 1998, it is 
clear that he was not receiving medical services in a VA 
facility immediately prior to being admitted to either EMH on 
May 23rd or the Cleveland Clinic Foundation on June 16, 1998.  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received in May 1998 and 
June 1998 was not obtained pursuant to 38 C.F.R. § 17.54, and 
that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

The Court of Appeals for Veterans Claims has stated that a 
"second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (emphasis added by the Court).  In any 
case where reimbursement would be in order for the veteran 
under section 1728(a), "the Secretary may, in lieu of 
reimbursing such veteran, make payment of the reasonable 
value of care or services directly . . . to the hospital or 
other health facility furnishing the care or services."  38 
U.S.C.A. § 1728(b) (West 2002).

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a) (emphasis added); 38 
C.F.R. § 17.120 (2002) (formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); H.R. Rep. 
No. 93-368, at 9 (July 10, 1973) ("[The proposed provision 
a]uthorizes reimbursement of certain veterans who have 
service-connected disabilities, under limited circumstances, 
for reasonable value of hospital care or medical services . . 
. from sources other than the VA. Eligible veterans are those 
receiving treatment for a service-connected disability. . . . 
Services must be rendered in a medical emergency and VA or 
other Federal facilities must not be feasibly available.").

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2002).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. § 
17.130 (2002).

Having reviewed the evidence, the Board finds that the 
veteran is not eligible for payment or reimbursement under 38 
U.S.C. § 1728 for private medical expenses incurred in May 
1998 and June 1998, because he has not satisfied all of the 
three necessary criteria listed therein.  We recognize that 
the veteran has been rated as permanently and totally 
disabled due to service-connected disabilities.  Thus, he has 
met the second criteria of  38 U.S.C.A. § 1728.  The Board 
also recognizes that the veteran's treatment was emergent in 
nature.  However, for the reasons and bases set forth below, 
we further conclude that the Wade Park VAMC was feasibly 
available to provide the necessary medical care.  38 C.F.R. 
§§ 17.52, 17.53.  Thus, the third criterion for payment or 
reimbursement of unauthorized medical expenses incurred in 
May 1998 and June 1998 has not been met.

As discussed in detail above, the record reflects that the 
veteran was offered the opportunity to transfer to the Wade 
Park VAMC shortly following his admission to EMH in May 1998.  
However, he chose instead to be transferred to the Cleveland 
Clinic Foundation, which is within one mile of the Wade Park 
VAMC.  One day following his return to the Cleveland Clinic 
Foundation on June 16, 998, he was again offered the 
opportunity to be transferred to the Wade Park VAMC.  
However, he again declined.

The veteran has contended that the Wade Park VAMC was unable 
to perform the surgical procedure that he required at that 
time.  In support of this contention, he submitted letters 
from Drs. K.B. and J.Y., the physicians who treated him at 
the private facilities in question in May 1998 and June 1998.  
These physicians assert that the VA facility at Wade Park 
would have been unable to perform the cardiac procedure that 
he needed in May 1998, and that it was necessary for him to 
go to the Cleveland Clinic Foundation.  However, it is 
unclear on what bases these physicians reached that 
conclusion.  There is no reference to either physician having 
personal knowledge about that VA facility, and no reference 
to any past experiences with that facility that would lead 
either physician to reach such a conclusion.  Furthermore, 
while these physicians' statements appear to be intended to 
explain why the veteran did not agree to be transferred to a 
VA facility from EMH on May 26th, their statements do not 
explain why the veteran chose not to be transferred to a VA 
facility on June 17th.

In any event, the record reflects that, in February 2001, the 
veteran's records were provided to a VA physician, Dr. B.F., 
for review.  She subsequently consulted a VA cardiologist, 
Dr. M.D., and it was determined that the veteran's cardiac 
surgery could have been performed by VA.  Because of these 
physicians' personal and professional knowledge regarding the 
capabilities of the Wade Park VAMC, the Board finds their 
opinions to be more probative than the unexplained and 
unsupported conclusions of Drs. K.B. and J.Y.  

Therefore, the Board concludes that, although the treatment 
required by the veteran was of a very urgent nature, the very 
short distance of between the Cleveland Clinic Foundation and 
the Wade Park VAMC, and the fact that the Wade Park VAMC had 
the capability of performing the necessary surgery, 
establishes that the VA facility was feasibly available at 
that time.  38 C.F.R. §§ 17.52, 17.53 (2002).  Thus, the 
third criterion for payment or reimbursement of unauthorized 
medical expenses incurred in May 1998 and June 1998 has not 
been met.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The veteran has also suggested that he had a good reason for 
declining to be transferred to a VA medical facility.  In 
essence, he has reported that he was afraid to rely on VA for 
such important treatment in light of the failure of VA 
physicians to correctly diagnose him when he had suffered 
from a stroke several years before.  The Board notes that the 
veteran appears to be raising what amounts to a theory of 
relief couched in equity.

While the Board is very sympathetic to the veteran's dilemma, 
we are bound by the law, and our decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because we might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  We 
further observe that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).

For the reasons and bases set forth above, the Board 
concludes that a VA medical facility was feasibly available 
for the treatment at issue.  As previously indicated, failure 
to satisfy any one of the three criteria listed in 38 
U.S.C.A. § 1728(a) precludes VA from paying unauthorized 
medical expenses incurred at a private hospital.  Hayes, 
supra, 6 Vet. App. at 69.  In this case, the appellant has 
failed to satisfy one of the three criteria listed in 38 
U.S.C.A. § 1728(a).

IV.  Additional Matter

The Board notes that the Veterans Millennium Health Care and 
Benefits Act also provides general authority for the 
reimbursement of non-VA emergency treatment.  38 U.S.C.A. § 
1725 (West 2002); Pub. L. No. 106-117, Title I, Subtitle B, § 
111, 113 Stat. 1556 (1999).  The term "emergency treatment" 
is defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).

However, it is noted that the Veterans Millenium Health Care 
and Benefits Act was enacted on November 30, 1999, and took 
effect 180 days after the date of enactment, i.e., May 29, 
2000.  Pub. L. No. 106-117, Title I, Subtitle B, § 111, 113 
Stat. 1556.  The Act made no provision for reimbursement of 
unauthorized expenses incurred prior to May 29, 2000.  
Moreover, a VA regulation implementing the new statute 
provides that its effective date is May 29, 2000, and that VA 
would make retroactive payments or reimbursements only for 
qualifying emergency care furnished on or after that date.  
See 66 Fed. Reg. 36,467- 36,470 (July 12, 2001) (codified at 
38 C.F.R. § 17.1000 through 17.1008).

Generally, when the pertinent statute or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary, or if the law permits the Secretary to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 312-13 (1991).  In this instance, Congress enacted 
section 1725 with an explicit effective date of May 29, 2000, 
preventing retroactive application prior to that date.  
Likewise, the Secretary has established an effective date for 
the implementing regulations that clearly does not permit 
retroactive application to the facts of this case.  Revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002); see also VAOPGCPREC 3-2000 
(Apr. 10, 2000).


ORDER

Entitlement to reimbursement for unauthorized private medical 
expenses incurred in May 1998 and June 1998 is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

